Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on February 16, 2022 has been entered. 

Status of Claims
This action is in request for continued examination filed on February 16, 2022.
Claims 1, 10, and 19 are currently amended.  
Claims 1-20 are currently pending and have been examined. 
Applicant’s remarks and arguments are addressed below.  

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  When considering subject matter eligibility under 35 U.S.C. § 101, there are multiple steps that may need to be assessed.  First, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined in step 2A prong 1 whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  If the claim is directed toward a judicial exception, it must then be determined in step 2A prong 2 whether the judicial exception is integrated into a practical application.  Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in step 2B whether the claim recites “significantly more” than the abstract idea.  See “2019 Revised Patent Subject Matter Eligibility Guidance,” 84 Fed. Reg. (4): 50-57 (Jan. 7, 2019).  
In the instant case, Claims 1-9 are directed toward a method, i.e., process, Claims 10-18 are directed toward a system, i.e., apparatus, and Claims 19-20 are directed toward a computer readable medium.  Thus, Claims 1-20 fall within one of the four statutory categories as required by step 1.  Examiner notes that Claims 19 and 20 are not statutory under step 1 of the analysis because they are not limited to a non-transitory embodiment.  Nevertheless, for the purpose of compact prosecution, Examiner will proceed as if all claims pass in step 1.  Nevertheless, the claims are directed toward the judicial exception of an abstract idea in step 2A prong 1.  Independent Claim 1 recites as follows: 
Claim 1.  A method for managing product lifecycles, the method comprising, in a lifecycle management system:
identifying components of an industrial system having a product lifecycle; 
requesting lifecycle information from each of the components; 
receiving component information from at least a portion of the components in response to the request; 
identifying a subset of components for product lifecycle updates based on the component information; 
requesting product lifecycle information from a respective manufacturing system of each of the subset of components based on the component information for the respective component; 
receiving product lifecycle information for one or more of the subset of the components in response to the request to the respective manufacturer system of each of the subset of components; 
determining the product lifecycles for each of the components based at least in part on the component information and the product lifecycle information; 
determining a number of replacements for each of the components in an inventory for the industrial system;
predicting a risk level associated with each of the components based at least in part on a comparison of one or more statistics of the component with a corresponding threshold value for the component, the one or more statistics derived from one or more of the component information, the product lifecycle information, and the number of replacements for the respective component; and
generating and presenting a risk overview for the industrial system, wherein the risk overview comprises a high-level visualization of the product lifecycle of the components and a risk value indicating a risk of downtime for one or more processes of the industrial system based on the predicted risk level of one or more components associated with the one or more processes.
The bold language above corresponds to the abstract ideas recited in Claim 1 (whereas the underlined language is language that is addressed in step 2A prong 2 and step 2B).  As the bold language above demonstrates, Applicant’s claims are directed toward a set of evaluations about the lifecycles of different product components and then evaluating the risk to the industrial system, such as a risk of downtime, based on the lifecycles and determined information.  These limitations recite a set of abstract mental processes.  See MPEP § 2106.04(a)(2)(III).  Because the instant application recites steps of obtaining data, making determinations (i.e., observations, judgments, or evaluations), and then presents a “risk overview” for the industrial system (itself based on a set of observations, judgments, or evaluations), the claim recites mental processes.  Alternatively, because the data relate to inventory that needs to be tracked for commercial reasons, Examiner asserts that this recites a certain method of organizing human activities.  See MPEP § 2106.04(a)(2)(II)(B).  
Finding the claims to be directed toward an abstract idea, however, is not the end of the inquiry.  Rather, the next step is to determine whether the judicial exception is integrated into a practical application (step 2A prong 2).  The revised guidance provides exemplary considerations that are indicative that an additional element or combination of elements may have integrated the exception into a practical application: 1) an additional element reflecting an improvement in the functioning of a computer or an improvement to another technology or technical field, 2) an additional element that implements the judicial exception with a particular machine or manufacture that is integral to the claim, 3) an additional element that effects a transformation or reduction of a particular article to a different state or thing, or 4) an additional element that applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. (4) at 55.  Examples where a judicial exception has not been integrated into a practical application include: 1) use of “apply it” or the equivalent, i.e., merely using a computer to implement or perform an abstract idea, 2) an additional element that adds insignificant extra-solution activity to the judicial exception, and 3) an additional element that does no more than generally link the use of the judicial exception to a particular technological environment or field of use.  See id.  
Applying these considerations to the claims in the instant application, the claims do not integrate the judicial exception into a practical application.  Method Claim 1 fails to recite an improvement of a computer, any improvement to a technology or technical field, any particular machine, any transformation or reduction of a particular article to a different state or thing, or any additional element that uses the judicial exception in a meaningful way.  In fact, it recites no computer or specific technology implementing the steps at all.  A broadest reasonable interpretation of Claim 1 would include a person performing all of the steps using his or her brain.  Independent Claims 10 and 19 merely recite stored instructions on a computer readable medium that are executed by a generic processor.  Thus, the claims are at best merely reciting instructions to implement the abstract idea on a computer, which is insufficient to provide a practical application of the claims and provide subject matter eligibility.  See id.  Therefore, there is no integration of the abstract idea into a practical application.
If the claims are not integrated into a judicial exception, the Examiner must consider whether there is “significantly more” recited in the claim in step 2B.  See 84 Fed. Reg. (4) at 56; see also MPEP § 2106.05.  There is nothing unconventional or inventive in Applicant’s claims for the purpose of analysis under step 2B, e.g., any combination of elements that provide an advance over any technological state of the art.  Rather, as noted above, an abstract mental process or commercial interaction is merely implemented by a general purpose computer.  Other than the limitations that are abstract for the reasons articulated above, Applicant has merely recited computers and software that provide or achieve the steps of the invention or display the data (i.e., they “apply it”).  Thus, Applicant’s claims merely recite a computer to implement the abstract idea, which fails to provide “significantly more” than the abstract idea.  
The dependent claims are merely reciting further embellishment of the abstract idea and do not amount to anything that is significantly more than the abstract idea itself.  For example, Claims 2-3, 5-6, 8-9, 11-12, 14-15, 17-18, and 20 all further limit the abstract risk overview that is the result of judgments and evaluations.  Claims 4 and 13 recite what the product lifecycles are called, which is a mere label for performing the judgments and evaluations.  Claims 7 and 16 recite determining a threshold number of replacements, which is an evaluation or observation.  In other words, none of the dependent claims recite an improvement to a technology or technical field or provide any meaningful limitations that, in an ordered combination provide “significantly more;” rather, the dependent claims are merely further reciting features that are just as abstract as independent Claims 1, 10, and 19 or are reciting well-understood, routine, and conventional computer activity.  Therefore, Claims 1-20 are directed to non-statutory subject matter and are rejected as ineligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Miller et al. (US 2019/0287078, hereinafter “Miller”) in view of Mitti et al. (US 2015/0356520, hereinafter “Mitti”) and further in view of Morrison et al. (US 2005/0187744, hereinafter “Morrison”).

Claims 1, 10, and 19.  Miller teaches: A method for managing product lifecycles, the method comprising:
in a lifecycle management system (see at least the Abstract and Title teaching lifecycle management of industrial automation devices):
identifying components of an industrial system having a product lifecycle (see, e.g., Figure 1 teaching obtaining configuration data of devices 152, 154, 156, 162, etc.; see also Figure 3 features 302 and 304 teaching requesting and determining lifecycle management data for different devices/components); 
requesting lifecycle information from each of the components (see, e.g., Figure 1 teaching obtaining configuration data of devices 152, 154, 156, 162, etc.; see also Figure 3 features 302 and 304 teaching requesting and determining lifecycle management data for different devices/components; see further ¶s 30, 32-34, 37, 38, and 40; see additionally Figure 2 features 202 and 204); 
receiving component information from at least a portion of the components in response to the request (see, e.g., Figure 1 teaching obtaining component information from devices 152, 154, 156, 162, etc. in arrows denoted with a “4”; see also Figure 2 features 204, 206, and 208 teaching scanning the devices and transferring the data to a download center where the component data are received; see further Figure 3 feature 306 teaching that the determined lifecycle management component information is transferred to a server);
identifying a subset of components for product lifecycle updates based on the component information (see, e.g., Figure 5 teaching searching an IP subnet; see also ¶s 59 and 60 teaching the same); 
requesting product lifecycle information from a respective manufacturing system of each of the subset of components based on the component information for the respective component (see, e.g., Figure 5 teaching searching an IP subnet; see also ¶s 59 and 60 teaching the same); 
receiving product lifecycle information for one or more of the subset of the components in response to the request to the respective manufacturer system of each of the subset of components (see, e.g., Figure 5 teaching searching an IP subnet; see also ¶s 59 and 60 teaching the same, noting that Figure 6 and ¶s 61-62 would provide the results of the IP subnet subset of components based on the search); 
determining the product lifecycles for each of the components based at least in part on the component information and the product lifecycle information (see Figure 3 feature 304; see also Figure 6 teaching the displayed output of determined product lifecycles for components based on the component information, such as “Life Cycle Status” of “Discontinued” or other data); 
determining a number of replacements for each of the components in an inventory for the industrial system (see Figure 6 feature 616 teaching a replacement information window; see also ¶s 20-21 teaching that the user may be presented with the identity of replacement devices for the industrial devices that are “discontinued” or “end of life,” noting that ¶s 18-19 teach that if one of the devices becomes discontinued or end of life without notice and the device were to fail and no replacement were available, “the entire industrial automation environment may shut down;” Examiner notes that this is further addressed below);
predicting a risk level associated with each of the components based at least in part on a comparison of one or more statistics of the component with a corresponding threshold value for the component, the one or more statistics derived from one or more of the component information, the product lifecycle information, and the number of replacements for the respective component (this is addressed below); and 
generating and presenting a risk overview for the industrial system, wherein the risk overview comprises a high-level visualization of the product lifecycle of the components and a risk value indicating a risk of downtime for one or more processes of the industrial system based on the predicted risk level of one or more components associated with the one or more processes (see, e.g., Figure 6 teaching different lifecycle statuses for different product IDs, which is a high-level visualization of the risk overview for the product lifecycles of the components, though noting that a “risk of downtime … based on the predicted risk level of one or more components associated with the one or more processes” is further addressed below).
Regarding determining a number of replacements for the components in an inventory for the industrial system, Examiner notes that Miller provides information about replacement components for the inventory system, but Miller fails to expressly teach determining a number of replacements in an inventory.  Nevertheless, such a feature is taught in the prior art.  Mitti, for example, teaches such a feature.  Specifically, Mitti teaches a visual representation similar to Miller’s Figure 6 but it also includes “inventory icons 604 that represent quantities of replacement parts 304 for a selected part 304” and their locations (see Mitti ¶ 67 and Figure 6).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of including a number of replacement parts in an inventory (as disclosed by Mitti) to the known method and system of managing device lifecycles in an industrial automation environment (as disclosed by Miller).  One of ordinary skill in the art would have been motivated to apply the known technique of including a number of replacement parts in an inventory because it would warn an operator if no or a shortage of replacement parts exist and/or where the replacement parts are located (see Mitti ¶ 67).  As Miller further notes, if one of the devices becomes discontinued or end of life without notice and the device were to fail and no replacement were available, “the entire industrial automation environment may shut down” (see Miller ¶ 19).  
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of including a number of replacement parts in an inventory (as disclosed by Mitti) to the known method and system of managing device lifecycles in an industrial automation environment (as disclosed by Miller), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of including a number of replacement parts in an inventory to the known method and system of managing device lifecycles in an industrial automation environment, because predictably the interface replacement part inventory data of Mitti can be added along with the interface industrial device lifecycle data).  See also MPEP § 2143(I)(D).
Regarding predicting a risk level associated with each of the components based at least in part on a comparison of one or more statistics of the component with a corresponding threshold value for the component, the one or more statistics derived from one or more of the component information, the product lifecycle information, and the number of replacements for the respective component, Examiner notes that neither Miller nor Mitti expressly teach predicting a risk level associated with the components based at least in part on statistics associated with the component information and the number of replacements for the respective component.  Nevertheless, such a feature is taught in the prior art.  Surendra, for example, teaches such a feature (see at least, e.g., ¶s 29, 30, Table 1 between paragraphs 34 and 35, 59, and 60 teaching calculating risk of obsolescence of a part and placing that risk into different colors and risk levels based on different thresholds).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of predicting a risk level for end of life of a component in an industrial system based on statistical comparisons to thresholds (as disclosed by Surendra) to the known method and system of managing device lifecycles in an industrial automation environment and accounting for inventories of replacement parts (as disclosed by Miller and Mitti).  One of ordinary skill in the art would have been motivated to apply the known technique of predicting a risk level for end of life of a component in an industrial system because alerts could be triggered and generated as well as to set priorities (see Surendra ¶s 60-61).  
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of predicting a risk level for end of life of a component in an industrial system based on statistical comparisons to thresholds (as disclosed by Surendra) to the known method and system of managing device lifecycles in an industrial automation environment and accounting for inventories of replacement parts (as disclosed by Miller and Mitti), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of predicting a risk level for end of life of a component in an industrial system based on statistical comparisons to thresholds to the known method and system of managing device lifecycles in an industrial automation environment and accounting for inventories of replacement parts, because predictably the risk prediction of Surendra can be used along with the inventory tracking of Mitti and the lifecycle analysis and tracking of Miller).  See also MPEP § 2143(I)(D).
Regarding Claims 10 and 19, these claims are co-extensive in scope with Claim 1 other than that they both recite stored instructions in computer readable media that, when executed by a processor, perform the steps of Claim 1.  Because Miller teaches stored processor-executable instructions in computer readable storage media (see at least ¶s 6, 45, 47).  Thus, the rejection of Claim 1 above utilizing a combination of Miller, Mitti, and Surendra, along with this additional teaching from Miller, serves to reject Claims 10 and 19.  Similarly co-extensive dependent claims will be treated together below for the sake of brevity.  

Claims 2, 11, and 20.  The combination of Miller, Mitti, and Surendra teaches the limitations of Claims 1, 10, and 19.  Mitti further teaches: The method of claim 1, wherein presenting the risk overview comprises: presenting an indication of a first portion of the components for which less than a threshold number of the replacements are in the inventory (see ¶s 21, 67, 111, and 112 teaching that risk can be presented by color coding those components (such as red or yellow) with replacement parts below a threshold number; see also Figure 6).

Claims 3 and 12.  The combination of Miller, Mitti, and Surendra teaches the limitations of Claims 2 and 11.  Mitti further teaches: The method of claim 2, wherein presenting the risk overview comprises: presenting an indication of where the first portion of the components are physically located (see at least Figure 6 and ¶ 67).

Claims 4 and 13.  The combination of Miller, Mitti, and Surendra teaches the limitations of Claims 1 and 10.  Miller further teaches: The method of claim 1, wherein each product lifecycle of the product lifecycles indicates a current stage of stages in the product lifecycle and the stages include an active stage, an active mature stage, an end of life stage, and a discontinued stage (see, e.g., ¶s 3 and 18; see also Figure 6).

Claims 5 and 14.  The combination of Miller, Mitti, and Surendra teaches the limitations of Claims 4 and 13.  Miller further teaches: The method of claim 4, wherein presenting the risk overview comprises: presenting a number of the components that are currently at each of the stages (see Figure 6 teaching providing product IDs in an interface, noting that the user can select the products by lifecycle status, thereby presenting the number of components for each status/stage).

Claims 6 and 15.  The combination of Miller, Mitti, and Morrison teaches the limitations of Claims 4 and 13.  That combination further teaches: The method of claim 4, wherein presenting the risk overview comprises: presenting an indication of a first component of the components that is at the discontinued stage and for which less than a threshold number of the replacements are in the inventory (see Miller Figure 6 teaching presenting an indication of components that are at a discontinued lifecycle status/stage and see Mitti Figure 6 and ¶ 67 teaching components for which less than a threshold number of replacements are in the inventory, i.e., those below the thresholds could be red or yellow).

Claims 7 and 16.  The combination of Miller, Mitti, and Surendra teaches the limitations of Claims 6 and 15.  That combination fails to further teach: The method of claim 6, further comprising: determining the threshold number of the replacements based on a historical replacement schedule for the first component.  Mitti does teach, however, taking into account the service history of a selected part 304 including when that part is scheduled or due for subsequent replacement or repair along with the number of replacement parts compared to parts in active use in the equipment (see ¶ 41).  As noted above, Mitti also teaches determining a number of threshold number of replacements for a first component (see at least ¶ 67).  Thus, Mitti teaches both determining a historical replacement schedule as well as threshold numbers for replacements, albeit not in a single embodiment where the threshold number of replacements is based on the historical replacement schedule.  Nevertheless, one of ordinary skill in the art would have been motivated to combine these two features taught by Mitti into one embodiment because a threshold number of replacements that might be necessary within a given time would be a good “designated spare threshold inventory number of replacement parts” used by Mitti to designate a set of parts in the yellow color (see Mitti ¶ 67).  Miller provides a rationale for wanting to account for historical replacement schedule to determine a threshold number of replacements: if one of the devices becomes discontinued or end of life without notice and the device were to fail and no replacement were available, “the entire industrial automation environment may shut down” (see Miller ¶ 19).  Thus, one of ordinary skill in the art would want to use available historical data to forecast whether there are enough replacement parts so that they are always available and “the industrial automation environment [does not] shut down.”

Claims 8 and 17.  The combination of Miller, Mitti, and Surendra teaches the limitations of Claims 1 and 10.  Surendra further teaches: The method of claim 1, wherein presenting the risk overview comprises: presenting an estimated amount of time before no replacements for a first component of the components will remain in the inventory based on a historical replacement schedule for the first component.  Specifically, Surendra teaches performing a risk analysis and planning component including determining whether no more replacements will be available in a certain number of weeks (see, e.g., ¶s 37-39, 41, and 59).  

Claims 9 and 18.  The combination of Miller, Mitti, and Surendra teaches the limitations of Claims 4 and 13.  Mitti further teaches: The method of claim 1, wherein presenting the risk overview comprises: displaying a ratio of a number of a first component currently being used in the industrial system to a number of replacements for the first component currently in the inventory (see, e.g., ¶ 41 teaching that the quantity of a selected part can be compared to the quantity of replacement parts in inventory).

Response to Arguments
Applicant’s arguments have been fully considered.  In the remarks, Applicant specifically addresses the following:
Claim Rejections - 35 U.S.C. § 101:
All pending claims were rejected under § 101 as being directed toward a judicial exception, particularly an abstract idea, without any integration into a practical idea or without significantly more.  Applicant argues that the claims include “substantially more than merely mental processes or organizing human activity” (see Remarks pages 10-11).  Nevertheless, the limitation that Applicant alleges provides this, “predicting a risk level associated with the components based at least in part on the component information, the product lifecycle information, and the number of replacements for the respective component,” is itself abstract because the predicting of the risk level based on this information is itself based on judgments, observations, or evaluations that can be performed in the human mind.  Applicant argues that Claim 1 recites “an improvement to the technical field of managing product lifecycles in an industrial system” (see Remarks page 10), but merely “managing” product lifecycles is not a technical field.  While the industrial process to which these product lifecycles relate may itself be technological, the application of the abstract process of predicting a risk regarding these processes to the processes themselves is merely a linking to a technological field of use, which is not enough to integrate an abstract idea into a practical application or to provide “significantly more,” and thus the arguments are not persuasive.  The rejection is maintained.   
Claim Rejections - Prior Art:
Regarding the application of the prior art to the claims, Applicant argues that the amendments are not taught by Miller, Mitti, or Morrison.  This argument is rendered moot in light of the new grounds of rejection utilized above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M. Zeender can be reached at (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAN P MINCARELLI/Primary Examiner, Art Unit 3627